Case 2:19-cv-04324-ARR-ST Document 33 Filed 07/10/20 Page 1 of 7 PageID #: 1359




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -------------------------------------------------------------------   X
                                                                       :
 LEVAN VARTANOV,                                                       :   2:19-cv-04324
                                                                       :
                            Plaintiff,                                 :   NOT FOR ELECTRONIC
                                                                       :   OR PRINT PUBLICATION
          -against-                                                    :
                                                                       :   OPINION & ORDER
 AMERICAN MODERN HOME INSURANCE CO.                                    :
                                                                       :
                            Defendant.                                 :
                                                                       :
 -------------------------------------------------------------------   :
                                                                       X
 ROSS, United States District Judge:


          In March 2019, Leon Vartanov’s car was stolen from his driveway. Mr. Vartanov filed an

 insurance claim with American Modern Home Insurance Co. (“American Modern”). Mr. Vartanov

 brings this action to challenge the denial of that claim. The parties both moved for summary

 judgment. Because the parties dispute material facts regarding the circumstances surrounding the

 theft, I deny both motions.

                                                BACKGROUND

     I.       The Policy

          On October 26, 2018, Levan Vartanov purchased a 2019 Ferrari Portofino (“the Vehicle”)

 from Miller Motorcars, Inc. for $273,236.85. Def.’s Resp. to Pl.’s Rule 56.1 Statement ¶ F, ECF

 No. 30-41 (“Def.’s R. 56.1”). American Modern issued an insurance policy (“the Policy”) for the

 Vehicle with the effective dates of November 6, 2018 through November 6, 2019. Id. ¶¶ C–D. The

 Policy listed Mr. Vartanov as the “principal operator” and Mrs. Vartanov as the “occasional

 operator.” Id. ¶ E. The Policy generally insured the Vehicle for losses due to car accidents, thefts

 and other damages. See Insurance Policy 37, 43–44, Lavroff Decl. Ex. 1, ECF No. 30-6.



                                                          1
Case 2:19-cv-04324-ARR-ST Document 33 Filed 07/10/20 Page 2 of 7 PageID #: 1360




           The Policy states: “We will pay for loss to ‘your covered auto’ caused by…[inter alia]

 [t]heft or larceny.” Id. at 43–44. The Policy then provides a lengthy list of exclusions. Id at 44–46,

 63. These exclusions are circumstances under which American Modern will not pay for any

 damages sustained. Id. at 44. The Exclusion at issue in this case is the following:

           14. Loss or Damage to “your covered auto” when not stored in a locked “garage
           facility.”
           “Garage facility” as used in this part is a permanent structure which is capable of
           protecting the vehicle from the elements, is fully enclosed, and all entranceways
           must have a functioning locking mechanism.
           This Exclusion (14) does not apply to “your covered auto” when it is being used
           for “Occasional Pleasure Use.”

 Id. at 63. Elsewhere in the Policy, “Occasional Pleasure Use” is described as:

           “Occasional pleasure use” means the vehicle is:

           1. [U]sed for activities consistent with and related to participation in vehicle
              exhibitions, vehicle club activities, parades, leisure/pleasure drives, or
              maintenance;

              a. The following uses are not considered leisure/pleasure drives:
                 (1) As your “principal means of transportation”;
                 (2) As substitute transportation for a “principal means of transportation”;
                 (3) To or from work;
                 (4) To or from school; or
                 (5) For business or commercial use

           2. [I]n transit to or from, in attendance at, or located at the lodging of the named
              insured during overnight vehicle exhibitions, vehicle shows, vehicle club
              activities, leisure/pleasure drives, or parades; or

           3. [I]n transit to or from or located at a repair/restoration facility for service or
              restoration related function(s).

 Id. at 61. The parties agree that this Policy was in effect at the time of the theft. See Def.’s R. 56.1

 ¶ D.

     II.      Facts Surrounding the Theft of the Vehicle

           On March 7, 2019, Mrs. Vartanov took the Vehicle for a drive and shortly after leaving




                                                    2
Case 2:19-cv-04324-ARR-ST Document 33 Filed 07/10/20 Page 3 of 7 PageID #: 1361




 home noticed a dashboard warning signal stating “Warning Limited Performance of The Engine.”

 Id. ¶¶ P–Q. Mrs. Vartanov called her husband to inform him of the warning signal and texted him

 a photograph of the signal. Id. ¶ R.

        Mr. Vartanov texted the picture of the warning light to Alex DeLuca, a sales representative

 at Miller Motorcars. Id. ¶¶ S–U. Mr. DeLuca responded, “on the Portofino?” Id. ¶ U. Mr. Vartanov

 called Mr. Deluca to discuss the issue. Id. ¶ V. He also spoke with a Miller Motorcars service-

 department employee, Christina DePinto. Id. ¶ W. Ms. DePinto followed up by calling Mrs.

 Vartanov and attempting to troubleshoot the problem over the phone. Id. ¶ X. Ms. DePinto asked

 Mrs. Vartanov whether she felt safe driving the vehicle home. Id. ¶ Y. Mrs. Vartanov then drove

 the vehicle home. Id. ¶ Z.

        Plaintiff alleges that Ms. DePinto did not tell Mrs. Vartanov or Mr. Vartanov that they

 needed to call back to schedule an appointment to facilitate the pickup of the vehicle. Id. ¶¶ AA–

 CC. Mrs. DePinto testified in her deposition that she told Mrs. Vartanov “you can call me [back]

 and let me know if you would like for me to send a truck to pick up the car.” Id. (quoting DePinto

 Dep. 24:5–15, Lavroff Decl. Ex. 7, ECF No. 30-12).

        At 11:04 a.m., Mr. Vartanov sent a text message to Mr. DeLuca stating “Please pick up the

 car.” Id. ¶ DD. Mr. DeLuca responded “[y]es Christina working on it.” Id. Mr. DeLuca relayed

 Mr. Vartanov’s request to Ms. DePinto. Id. ¶ HH. Defendant alleges that because of the prior phone

 conversation, Miller Motorcars was waiting for a call from plaintiff before arranging pickup of the

 Vehicle. Id. ¶ GG.

        Mr. Vartanov states that he believed that no further action was required to arrange the

 pickup, and that the car would be picked up that day. Id. He alleges that in his five years of

 experience as a customer at Miller Motorcars, he had consistently contacted Mr. DeLuca with




                                                 3
Case 2:19-cv-04324-ARR-ST Document 33 Filed 07/10/20 Page 4 of 7 PageID #: 1362




 maintenance issues, and then Mr. DeLuca would make arrangements for Miller Motorcars to pick

 the vehicle up from his home. Id. ¶¶ JJJ–NNN. If Mr. Vartanov needed a vehicle picked up when

 nobody was home, he left the car in his driveway. Id. ¶ OOO. Defendant disputes Mr. Vartanov’s

 account of the history of Miller Motorcars’ maintenance pickups. Id. ¶¶ JJJ–OOO.

        Mr. Vartanov instructed his wife to leave the Vehicle outside to be picked up. Id. ¶ EE.

 Mrs. Vartanov left the vehicle in the driveway, unlocked and with the key in it. Id. Mrs. Vartanov

 then left for work, and did not return until 11:30 p.m. that evening. Id. ¶ LL. Mr. Vartanov had

 been at work the entire day, and returned home at approximately 7:00 p.m. Id. ¶ MM. When Mr.

 Vartanov returned home, he did not see that the Vehicle was still in the driveway because it was

 parked on the other side of the house in front of the garage. Id. Mrs. Vartanov evidently did see

 the vehicle in the driveway in front of the garage when she arrived home. See id. ¶ PP. Neither Mr.

 nor Mrs. Vartanov planned to be home during the day on March 7 following their conversations

 with Mr. DeLuca and Ms. DePinto. Id. ¶ OO.

        The next day, March 8, 2019, Mr. Vartanov left his home around 8:30 a.m. and passed the

 garage. Id. ¶ NN. Later that morning, Mrs. Vartanov told Mr. Vartanov that the Vehicle had been

 in the driveway when she returned home the previous night. Id. ¶ PP. Mr. Vartanov subsequently

 contacted Mr. DeLuca to inquire into the status of the pickup of his vehicle. Id. ¶ QQ. Mr. DeLuca

 informed him the car had not been picked up. Id.

        That morning, the Vehicle was stolen from the Vartanov’s driveway. Id. ¶ SS. The theft

 was confirmed by a review of the Vartanov’s home security system, which showed an individual

 running up to the car, starting it, and driving away. Id. ¶ RR. Mr. Vartanov promptly reported the

 theft to both the local police and American Modern. Id. ¶¶ TT–UU. The value of the Vehicle on

 the date of the theft was $230,543.46, subject to a $1,000 deductible. Id. ¶ L.




                                                  4
Case 2:19-cv-04324-ARR-ST Document 33 Filed 07/10/20 Page 5 of 7 PageID #: 1363




        Mr. Vartanov submitted an insurance claim to American Modern pursuant to the insurance

 Policy described above. See id. ¶ A. American Modern denied the claim on May 28, 2019. Id. Mr.

 Vartanov then filed this action.

                                          DISCUSSION

        “The court shall grant summary judgment if the movant shows that there is no genuine

 dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

 Civ. P. 56(a). A fact is material if it “might affect the outcome of the suit under the governing

 law.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). In this case, there are disputes

 between the parties as to key facts, which preclude summary judgment.

        The parties agree that New York contract law applies. See Pl.’s Mem. of Law in Opp. to

 Def.’s Mot. & in Supp. of Pl.’s Cross-Mot. 10–11, ECF No. 30-21 (“Pl.’s Br.”); Def.’s Mem. of

 Law in Supp. of Def.’s Mot. 9–10, ECF No. 30-2 (“Def.’s Br.”). The role of the court is to enforce

 the unambiguous terms of the contract as written. See, e.g., U.S. Fid. & Guar. Co. v. Annunziata,

 492 N.E.2d 1206, 1207 (N.Y. 1989). Under New York law “[a]n insurance policy should be read

 in light of common speech and the reasonable expectations of a businessperson.” Parks Real Estate

 Purchasing Grp. v. St. Paul Fire & Marine Ins. Co., 472 F.3d 33, 42 (2d Cir. 2006) (quoting

 Pepsico, Inc. v. Winterthur Int’l Am. Ins. Co., 788 N.Y.S.2d 142, 144 (N.Y. App. Div. 2004)). In

 general, insurance policies are read narrowly in favor of the insured. MDW Enters., Inc. v. CNA

 Ins. Co., 772 N.Y.S.2d 79, 82 (N.Y. App. Div. 2004). Where there is ambiguity, insurance policy

 exclusions are construed narrowly, and exceptions to exclusions are construed broadly. See Parks

 Real Estate Purchasing Grp., 472 F.3d at 42–43. The insurer bears the burden of proving

 applicability of an exclusion, and the insured bears the burden of proving the applicability of an

 exception to an exclusion. Id.




                                                 5
Case 2:19-cv-04324-ARR-ST Document 33 Filed 07/10/20 Page 6 of 7 PageID #: 1364




        American Modern has clearly met its burden of demonstrating the applicability of the

 exclusion. Exclusion 14 unambiguously states that American Modern is not liable for losses

 incurred when the Vehicle is not in a locked garage. See Insurance Policy 63. There is no dispute

 that the Vehicle was in the driveway and not a locked garage at the time of the theft. Thus, the

 exclusion applies.

        The question then turns to whether Mr. Vartanov can meet his burden of proving that an

 exception to the exclusion applies. The exception he claims is “[o]ccasional pleasure use[,]” and

 specifically “activities consistent with and related to…maintenance[.]” Id. at 61. Plaintiff alleges

 that based on his conversations with Miller Motorcars staff and his history with Miller Motorcars,

 he left the vehicle in his driveway for activities related to maintenance, namely, Miller Motorcars

 sending a truck to pick the Vehicle up. See Pl.’s Br. 11–12.

        Defendant has a different view. American Modern argues that leaving the Vehicle

 unsecured in the driveway for hours without scheduling an appointment for pickup was not

 “consistent with” nor “related to” maintenance. Def.’s Br. 14. The difference between the two

 parties’ positions largely rests on a dispute of a material fact: whether Ms. DePinto instructed

 plaintiff that he needed to call to make an appointment for the car to be picked up. See Def.’s R.

 56.1 ¶¶ AA–GG. Without resolving this and other factual issues surrounding the circumstances of

 the theft, I cannot determine as a matter of law whether the exception to the exclusion applies.

        Plaintiff also argues that American Modern claims adjuster Paul Naber explicitly admitted

 in his deposition that plaintiff’s loss was covered by the policy. Pl.’s Br. 12. This would be relevant

 because “New York Courts routinely bind insurance carriers based on admissions of liability by

 their claims adjusters.” Id. (citing Burt Rigid Box, Inc. v. Travelers Prop. Cas. Corp., 302 F.3d 83,

 95 (2d Cir. 2002)). But Mr. Vartanov has cherry-picked and misconstrued Naber’s testimony in an




                                                   6
Case 2:19-cv-04324-ARR-ST Document 33 Filed 07/10/20 Page 7 of 7 PageID #: 1365




 attempt to make it appear as an admission of liability. Id. Even drawing all inferences in favor of

 Mr. Vartanov, Naber’s testimony could not constitute an admission of liability. Naber explicitly

 testified that leaving the car in the driveway would be activity consistent with and related to

 maintenance of the vehicle “if it was different circumstances[.]” Naber Dep. 136:13–23,

 Matulewicz-Crowley Decl. Ex. 7. Thus, there was no admission that the circumstances present in

 this case fit the parameters of the exception to the exclusion.

                                          CONCLUSION

          The parties disagree about the circumstances surrounding the March 7, 2019 theft of Mr.

 Vartanov’s vehicle. These disputes of material fact bear on whether the exception to exclusion

 applies, and therefore preclude a grant of summary judgment. The cross-motions for summary

 judgment are denied.



 SO ORDERED.



                                                       ___________/s/___________________
                                                       Allyne R. Ross
                                                       United States District Judge

 Dated:          July 10, 2020
                 Brooklyn, New York




                                                   7
